Per Curiam.
This case is submitted on the people’s motion to affirm. Defendant appeals from his conviction upon a plea of guilty to the offense of assault with intent to rob while armed. MCLA § 750.89 (Stat Ann 1962 Rev § 28.284). He was sentenced to life imprisonment. On appeal he claims that the trial court erred in accepting his plea of guilty in the presence of counsel substituted for his court-appointed attorney of record. The guilty plea transcript, however, reveals that such substitution was accomplished with the permission of the defendant. In addition, we cannot discern any way in which defendant was prejudiced as a result of this substitution. People v. Douglas (1966), 4 Mich App 208.
Motion to affirm is granted.